4:20-cv-03131-RFR-CRZ Doc # 14 Filed: 12/16/20 Page 1 of 4 - Page ID # 1888




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

POOJA NEEMA, MINUSHA
KURAKULA, VIJAYASRI KONAM,
DIVYA PARAVASTU, TANVI RUSHABH                       4:20CV3131
SHAH, NEERAJA ASHOK BHANGRE,
BHAVANA RAVI, SWEETY
RADHAKISHAN KALANI, NAGA                               ORDER
SUDHA HARIKA TADURI, CHAITANYA
GANGINENI, VENKATA
MADHUSUJITHA KAMISETTY, SRUTHI
SAGI, DIVYA VIDIYALA, JITENDRA
KUMAR SHARMA, REEMA GUPTA,
MERLIN MATHEW, JAYAKUMAR
SIREESHA MITTA, SRINATH AMBATI,
TANYA MATHEWS, JYOTI KANWAR,
AKKAYYA CHAVALA, VANDANA
RAJSHEKHAR RAO SURAPREDDY,
HARIKA PUDOTA, SAFINA ALI,
SAGARIKA PARIDA, SARADA
BONTHU, DESIRAJU HYMA, GAURI
RAJENDRA JAGTAP, BABITA VERMA,
SWATI BINDU KALAHASTHI, EKTA
RANA, VIDYA DURAI RAJ,
SRILAKSHMI GOUD NANDUTI,
SAMYUKTA RONGALA, USHA KAMAL
VEDANTAM, MAHENDRANATH
DAMULURI, GAYATHRI
ELAVARASAN, SHRAVANI
NALLAVALLI, HARISH DIGUMARTHI,
ARCHANA BANGALORE YOGENDRA,
JERLINE SOPHIA LEO INFANT RAJ,
VAMSI KRISHNA TEKUMALLA,
KETAKI HALDIPURKAR, MAITRAI
CHINTANKUMAR JOSHI, MANEESHA
KRISHNAN, GAYATHRI KUMARAN,
SANTHOSH KUMAR MUGU, ADITYA
SUDHAKAR, TANVEE TEJALBHAI
SHAH, SMITHA LNU, ANUSHA NAIDU
KUNTA, LUBNA KHALEELI, SHOBHA
RANI MALLU, UMA RANI BIRAPNENI,
JUGAL SUDHIR DATERAO,
4:20-cv-03131-RFR-CRZ Doc # 14 Filed: 12/16/20 Page 2 of 4 - Page ID # 1889




HIMABINDU DOMMETI, RADHIKA
NATHANI, VISHALI JANARDHAN
ENNALA, SRAVANTHI KOTHAUPPARI,
SUMITHA KOMMAREDDY,
NAVEENAJANCY KASI BALASAMY,
AKITA BASANT, PRAVEENKUMAR
SADINENI, VIDUSHI SHUKLA, NAGA
RUKMINI SRIHARIKA DURGA,
MAHESH BODHANAPU, TRISHA
KASHYAP NAGADEEPA, BALAJI
VIJAYAKUMAR, MEENAKSHI KAUR
GURPREET MATHARU, PRIYANKA
ASHIT PARIKHA, VISWANATH
VENKATA NARASIMHA NITTALA,
VANDANA PANKAJ MOTWANI,
KARTHIK RAJATHACHAL MAMUDU,
KENA BHARATBHAI PATEL,
SARANYA SUDANTHIRA KUMAR,
VEENA SANDRA, SWETHA SUDHA
NIZAMPATNAM, GEETHA GOVINDAM,
APARNA MADDUKURI, GULSHAN
BARAL, REKHA GOPINATH,
PRAJAKTA NINAD VARTAK, SNEHA
DOMMETY, VASAVI KOTHA,
SANDHYA VANAMA, SHALIMA
PRAKASH NAMBOLAN, SOUMYA
KASTALA, SHANTHI VELUPANDIAN,
ARTHI PALANIAPPAN, PRANTH
REDDY MANDA, GAYATRI
BITRACANTI, AARADHI TILVA,
SANDHYA PANDEY, DHRUVIL
DIPAKKUMAR JAISWAL, LAVANYA
DEVDAS, BABYNAVEENA MUDDANA,
VATHSALYA KIDAMBI, NIRJA
YASHWANTRAO EDLA, SHIPRA
SHARMA, SANGEETHA KUMARI
DANDU, RAMYA SURESH, DEEPIKA
AHLUWALIA, PRIYANKA AGARWAL,
SWETHA MADIREDDY, BHAVANI
NARRA, BEENA GOPAL, SIMI TRESA
ANTHONY, SACHIN SAHGAL, SUDHA
RANI CHAGALA, PRITI BINIWALE,
VISHAL NAYAN, DEBLINA SEN,

                                    2
  4:20-cv-03131-RFR-CRZ Doc # 14 Filed: 12/16/20 Page 3 of 4 - Page ID # 1890




SHRIVALLI AMUNJE SATHEESHA
NAYAK, REEMA MENON, MAMTA
PUROHIT, PRATATHI REDDY
VELIVARTHI, SWAPNA MOTURU,
SWATI SANAPALA, NAREN KRISHNA
NANAMADRI, SIREESHA MANDURU,
SREE ROHITHA GUNTUPALLI, VIJETA
PATEL, BALA PRATYUSHA
MALLAMPALLI, YAMINI KODALI,
SUGANYA GOVINDARAJ, HARITHA
KUMARI RAJULA, AISHUWARIYA
RAGHUNATHAN
LAKSHMINARASIMHAN, MANEET
KAUR BRAR, ANKITA KANUNGO,
DEEPIKA MUPPALA, SAPNA
CHHABRA, MADHURI KOTTE, ANU
MANNILA MATHEW, SWETA PRASAD,
RAJESH GANGINENI, SUMALATHA
TINKALA, YAMINI VIPPARLA, RUPALI
JAIN, and SADHANA LUTHURU,

                      Plaintiffs,

        v.

KENNETH T. CUCCINELLI, Senior
Official Performing the Duties of the
Director, U.S. Citizenship and Immigration
Services;

                      Defendant.


       This matter is before the Court on defendant Kenneth T. Cuccinelli’s (“Cuccinelli”)
Motion to Extend (Filing No. 10) the filing date to respond to Plaintiffs’ Motion for
Preliminary Injunction (Filing No. 7). Cuccinelli requests the Court extend the deadline to
January 25, 2021. Plaintiffs oppose Cuccinelli’s motion to extend. Plaintiffs state that by
January 25, fifty-four of the fifty-nine plaintiffs will have already suffered “the harm they
seek to avoid in their motion for a preliminary injunction.” That is, a loss of employment.
For good cause shown, the Court will grant Cuccinelli’s motion in part.
                                             3
4:20-cv-03131-RFR-CRZ Doc # 14 Filed: 12/16/20 Page 4 of 4 - Page ID # 1891




    IT IS ORDERED:
    1.    Defendant Kenneth T. Cuccinelli’s Motion to Extend (Filing No. 10) is
          granted in part.
    2.    Cuccinelli shall file briefing regarding plaintiffs’ Motion for Preliminary
          Injunction (Filing No. 7) according to the following schedule:
          a.     Cuccinelli shall submit a brief on the issue of proper venue on or
                 before December 30, 2020.
          b.     Cuccinelli shall submit its reply brief to plaintiffs’ Motion for
                 Preliminary Injunction on or before January 5, 2021.
    3.    A hearing is scheduled for January 7, 2021 at 9:00 am, in Courtroom No. 4,
          Roman Hruska United States Courthouse, 111 South 18th Plaza, Omaha,
          Nebraska 68102. Plaintiffs and defendant shall serve and provide to the
          Court a list of probable witnesses and a list and copies of any exhibits to be
          offered at the hearing, on or before January 4, 2021.


    Dated this 16th day of December 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                         4
